Title: [In Congress, June and July 1775]
From: Adams, John
To: 


      This Measure of Imbecility, the second Petition to the King embarrassed every Exertion of Congress: it occasioned Motions and debates without End for appointing Committees to draw up a declaration of the Causes, Motives, and Objects of taking Arms, with a view to obtain decisive declarations against Independence &c. In the Mean time the New England Army investing Boston, the New England Legislatures, Congresses and Conventions, and the whole Body of the People, were left, without Munitions of War, without Arms, Cloathing, Pay or even Countenance and Encouragement. Every Post brought me Letters, from my Friends Dr. Winthrop, Dr. Cooper, General James Warren: and sometimes from General Ward and his Aids and General Heath and many others, urging in pathetic terms, the impossibility of keeping their Men together, without the Assistance of Congress. I was daily urging all these Things but We were embarassed with more than one Difficulty. Not only the Party in favour of the Petition to the King, and the Party who were jealous of Independence, but a third Party, which was a Southern Party against a Northern and a Jealousy against a New England Army under the Command of a New England General. Whether this Jealousy was sincere, or whether it was mere pride and a haughty Ambition, of furnishing a Southern General to command the northern Army. But the Intention was very visible to me, that Col. Washington was their Object, and so many of our staunchest Men were in the Plan that We could carry nothing without conceeding to it. Another Embarrassment which was never publickly known, and which was carefully concealed by those who knew it. The Massachusetts Delegates and other New England Delegates were divided. Mr. Hancock and Mr. Cushing hung back. Mr. Paine did not come forward, and even Mr. Samuel Adams was irresolute. Mr. Hancock himself had an Ambition to be appointed Commander in Chief. Whether he thought, An Election, a Compliment due to him and intended to have the honor of declining it or whether he would have accepted I know not. To the Compliment he had some Pretensions, for at that time his Exertions, Sacrifices and general Merit in the Cause of his Country, had been incomparably greater than those of Colonel Washington. But the Delicacy of his health, and his entire Want of Experience in actual Service, though an excellent Militia Officer, were decisive Objections to him in my Mind. In canvassing this Subject out of Doors, I found too that even among the Delegates of Virginia there were difficulties. The Apostolical Reasonings among themselves which should be greatest, were not less energetic Among the Saints of the Ancient dominion, than they were among Us of New England. In several Conversations I found more than one very cool about the Appointment of Washington, and particularly Mr. Pendleton was very clear and full against. Full of Anxieties concerning these Confusions, and apprehending daily that We should hear very distressing News from Boston, I walked with Mr. Samuel Adams in the State house Yard, for a little Exercise and fresh Air, before the hour of Congress, and there represented to him the various dangers that surrounded Us. He agreed to them all, but said what shall We do? I answered him, that he knew I had taken great pains to get our Colleagues to agree upon some plan that We might be unanimous: but he knew that they would pledge themselves to nothing: but I was determined to take a Step, which should compell them and all the other Members of Congress, to declare themselves for or against something. I am determined this Morning to make a direct Motion that Congress should adopt the Army before Boston and appoint Colonel Washington Commander of it. Mr. Adams seemed to think very seriously of it, but said Nothing.—Accordingly When congress had assembled I rose in my place and in as short a Speech as the Subject would admit, represented the State of the Colonies, the Uncertainty in the Minds of the People, their great Expectations and Anxiety, the distresses of the Army, the danger of its dissolution, the difficulty of collecting another, and the probability that the British Army would take Advantage of our delays, march out of Boston and spread desolation as far as they could go. I concluded with a Motion in form that Congress would Adopt the Army at Cambridge and appoint a General, that though this was not the proper time to nominate a General, yet as I had reason to believe this was a point of the greatest difficulty, I had no hesitation to declare that I had but one Gentleman in my Mind for that important command, and that was a Gentleman from Virginia who was among Us and very well known to all of Us, a Gentleman whose Skill and Experience as an Officer, whose independent fortune, great Talents and excellent universal Character, would command the Approbation of all America, and unite the cordial Exertions of all the Colonies better than any other Person in the Union. Mr. Washington, who happened to sit near the Door, as soon as he heard me allude to him, from his Usual Modesty darted into the Library Room. Mr. Hancock, who was our President, which gave me an Opportunity to observe his Countenance, while I was speaking on the State of the Colonies, the Army at Cambridge and the Ennemy, heard me with visible pleasure, but when I came to describe Washington for the Commander, I never remarked a more sudden and sinking Change of Countenance. Mortification and resentment were expressed as forcibly as his Face could exhibit them. Mr. Samuel Adams Seconded the Motion, and that did not soften the Presidents Phisiognomy at all. The Subject came under debate and several Gentlemen declared themselves against the Appointment of Mr. Washington, not on Account of any personal Objection against him: but because the Army was all from New England, had a General of their own, appeared to be satisfied with him and had proved themselves able to imprison the British Army in Boston, which was all they expected or desired at that time. Mr. Pendleton of Virginia and Mr. Sherman of Connecticutt were very explicit in declaring this Opinion, Mr. Cushing and several others more faintly expressed their Opposition and their fears of discontent in the Army and in New England. Mr. Paine expressed a great Opinion of General Ward and a strong friendship for him, having been his Classmate at Colledge, or at least his contemporary: but gave no Opinion upon the question. The Subject was postponed to a future day. In the mean time, pains were taken out of doors to obtain a Unanimity, and the Voices were generally so clearly in favour of Washington that the dissentient Members were persuaded to withdraw their Opposition, and Mr. Washington was nominated, I believe by Mr. Thomas Johnson of Maryland, unanimously elected, and the Army adopted. The next Question was who should be the Second Officer. General Lee was nominated, and most strenuously Urged by many, particularly Mr. Mifflin who said that General Lee would serve chearfully under Washington, but considering his Rank, Character and Experience could not be expected to serve under any other. That Lee must be aut secundus, aut nullus.— To this I as strenuously objected. That it would be a great deal to expect of General Ward that he should serve under any Man, but that under a stranger he ought not to serve. That though I had as high an Opinion of General Lees Learning, general Information and especially of his Science and experience in War, I could not advize General Ward to humiliate himself and his Country so far as to serve under him.—General Ward was elected the second and Lee the third. Gates and Mifflin, I believe had some Appointments, and General Washington took with him Mr. Reed of Philadelphia, a Lawyer of some Eminence for his private Secretary. And the Gentlemen all sett off for the Camp. They had not proceeded twenty miles from Philadelphia before they met a Courier with the News of the Battle of Bunkers Hill, the Death of General Warren, the Slaughter among the British Officers and Men as well as among ours and the burning of Charlestown. Mr. Hancock however never loved me so well after this Event as he had done before, and he made me feel at times the Effects of his resentment and of his Jealousy in many Ways and at diverse times, as long as he lived, though at other times according to his variable feelings, he even overacted his part in professing his regard and respect to me. Hitherto no Jealousy had ever appeared between Mr. Samuel Adams and me. But many Years had not passed away before some Symptoms of it appeared in him, particularly when I was first chosen to go to Europe, a distinction that neither he nor Mr. Hancock could bear. Mr. Adams however disguised it under a pretence that I could not be spared from Congress and the State. More of this Spirit appeared afterwards, when I had drawn up at his and Mr. Bowdoins desire a Constitution for Massachusetts, and it was about to be reported in my hand Writing. But after the Coalition between Mr. Hancock and him in 1788, both these Gentlemen indulged their Jealousy so far as to cooperate in dissiminating Prejudices against me, as a Monarchy Man and a Friend to England, for which I hope they have been forgiven, in Heaven as I have constantly forgiven them on Earth, though they both knew the insinuations were groundless.
     